 PROFESSIONALTAPE COMPANY, INC.443Professional Tape Company, Inc.andUnited Paper-makers and Paperworkers,AFL-CIO. Case13-CA-7995May 16, 1968DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND ZAGORIAOn February 12, 1968, Trial Examiner LowellGoerlich issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborsist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision and a supportingbrief.The General Counsel filed a brief in answerto the Respondent's exceptions.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na.tionalLaborRelationsBoard has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Professional TapeCompany, Inc., Riverside, Illinois, and its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEwithin the meaning of Section 8(a)(1) and (3) oftheNational Labor Relations Act, as amended,hereincalled the Act. The Respondent filed a time-ly answer denying that it had engaged in or was en-gagingin the unfair labor practices alleged.The case came on for hearing on December 6, 8,and 11, 1967, at Chicago,Illinois.Each party wasafforded a full opportunity to be heard, to call, ex-amine andcross-examine witnesses, to argue orallyon the record, to submit proposed findings of factand conclusions of law, and to file briefs. All briefshave been carefully considered by the Trial Ex-aminer.The principal issue before the Trial Examiner iswhether Michael P. Kowa], on or about August 14,1967, was discharged by the Respondent becausehe had engagedin unionand/or other concerted ac-tivitie§ for the purpose of collective bargaining orother mutual aid or protection.Upon the whole record, and upon his observationof the witnesses, the Trial Examiner makes the fol-lowing:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is and has been at all times materialherein a corporation duly organized under andauthorzized to do business by the laws of the Stateof Illinois, and has maintained at all times materialherein its principal office and place of business atRiverside, Illinois, where it is now and at all timesmaterial herein,has been engaged in the manufac-ture, sale, and distribution of printed and cut tapes,labels, and other related products.During the calendar or fiscal year 1966, theRespondent has manufactured, sold, and dis-tributed products valued in excess of $500,000 ofwhich products valued in excess of $50,000 wereshipped from its plant directly to locations in Statesother than the State of Illinois.The Trial Examiner finds, as is admitted by theRespondent, that at all times material herein theRespondent was an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATIONINVOLVEDUnitedPapermakersandPaperworkers,AFL-CIO, herein called the Union, is now and hasbeen at all times material herein a labor organiza-tion within the meaning of Section 2(6) and (7) ofthe Act.LOWELL GOERLICH,TrialExaminer:Com-plaint and notice of hearing in this case was issuedon October 31, 1967,naming the Professional TapeCompany,Inc., as the Respondent.Itwas allegedthat the Respondent had engaged in and was engag-ing in unfair labor practices affecting commerceIII.THE UNFAIR LABOR PRACTICESThe original charge in this case was filed on Au-gust11, 1967, and a true copy thereof was servedon theRespondenton August 12, 1967, by reg-isteredmail.On themorning ofAugust 14, 1967,171 NLRB No. 61 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael P.Kowa]was orally notified of hisdischarge.Later in the day the first amendedchargewas filed alleging the discriminatorydischarge of Kowal and a true copy thereof wasduly served on the Respondent on August 15, 1967,by registered mail. On August 17, 1967, Kowal wasnotified of his discharge in writing. The dischargecommunication was signed by Victor Maruska, theplant superintendent of the Respondent, and wasdictated in the office of the Respondent's attorney.At the time Maruska was aware of the chargeswhich had been filed.Maruska's letter of August 17, 1967, cited asreasons forKowal'sdischarge:"your leavingwithout notice, your failure to punch out and yourgiving me a fictitious doctor's name .... "tOn the morning of August 14, 1967, Maruskatestified that he told Kowal that he was dischargedbecause of his violation of "company rules." Ac-cording to Kowal, Maruska said that the dischargewas because of his "failure to punch out the timecard and leaving the building without permission."Neither Maruska nor Kowal testified that a ficti-tious doctor was mentioned.Early in June 1967, Kowal contacted William R.Gibbons, International representative of the Union,who gave him union literature which he distributedon two or three occasions in the Respondent'swashroom and garage. The union literature hadcome to Maruska's attention through an employee.Sometime prior to July 8, 1967, Kowal had con-tacted approximately 18 employees in reference tothe Union. On July 8, 1967, Kowal obtained blankunion authorization cards from Gibbons, 21 ofwhich were distributed to the Respondent's em-ployees on July 12 and 13, 1967. Assisting Kowal inthe solicitation of card signers were employeesDorothy Singer and J. B. Hawkins. Some of thecards were distributed to employees who came toKowal's work area. Kowal mailed all the executedcards to the Union on July 15, 1967. The cards,collected and mailed by Kowal, were the only cardstheUnion received from the Respondent's em-ployees. Kowal was the only Respondent employeewho had contacted any union representative. Gib-bons did not visit the plant.On August 1, 1967, a petition for representationand certification was filed with the National LaborRelations Board, Region 13 by the Union. The peti-tion is pending.When John Nerad, president of the Respondent,received a copy of the Union's petition, he showedit to Maruska on August 3, 1967, and asked himwhether he had known anything about the Union orthe filing of the Union's petition.On the next day, August 4, 1967, employeeElizabeth Schmolke appeared at Nerad's office totalkabout Kowal. After listening to Schmolke,Nerad had "a statement of what she said" signed byher and sworn to before another employee, a no-tary public. The statement connected Kowal withthe Union. The statement quotes Kowal as describ-ing the advantages of having a union as "Plenty"and "for one thing we would get a raise."Around 4 p.m. on the same day Nerad called allthe employees together for a meeting by thetimeclock. Nerad read a prepared announcementcouched in language dissuasive of union affection.'The announcement was posted on the plant bulletinboard.Between the time of Nerad's announcement andKowal's discharge the Respondent became fullyaware of the union activity among its employees.Betty Schmolke also reported to Maruska that"Kowa] had been talking to her about the union."Maruska testified that another employee, BeataMerkovaltus, asked him about the Union and aunion card she had been given. Maruska indicatedhe had talked with all of the female employees ofthe slitting room about some union literature.Employee Joseph Okryesik, Kowal's cousin,testified that on August 7, 1967, at approximately4:30 p.m., as he was standing by his machine settingtype,Victor Maruska came up to him and askedhim if he ever signed a union card. He claimed thatMaruska had told him that there were two differentcolors of cards and he wanted to know which oneOkryesik had signed. Okryesik testified that he didThe Letter also contained the followingThis letteris sentto you for the purpose of verifying the reasons foryour dismissal from employment on August 14As I told you at thetime, you hadviolated company policyregardingleaving the premises without notifying any one that you were leavingYou also didnot punchout yourtime card,which as youknow, is astrict requirementof the company. Although you hadpermission toleave at 100 with the understandingthat youwouldreturn tocomplete youreighthours, you left before 10 00 taking your tool boxwith you so that we reasonably believed that you had quitBelievingthat you hadquit, we sentsome of the work to an outsidetype settingcompany at substantial cost to usYour explanation for leavingwas that an emergencyhad arisen athome requiring you to take your wife to a doctor You told methat thedoctor's name was Arthur J Goldman in Melrose Park We havedetermined that there is no doctor by that namepracticinginMelrosePark'The full announcement is as followsWe are supplying notice to the employees of the Professional TapeCompany in the Production and Maintenance Departments, they havea right to organize and belong to a union based under the rules of theNational LaborRelations BoardThis notice is given to you so that you can weigh your privileges as theynow exist or exchange them for some unknown quality You will giveaway yourpresent priviledges to have some union act as sole exclusivebargaining agents for youThe United Papermakers and Paperworkers, AFL-CIO, a national or-gam7ation, has petitioned the National Labor Relations Board for anelectionIf in the event there is an election held by the production and main-tenance departments, we would like for you to know what rights andprivileges you will receive as a union worker vs your present workingstandardsWe wish you to keep an open mind and to weigh advantages on bothsides PROFESSIONALTAPE COMPANY, INC.445not sign the card and asked, "Why, was I supposedto." Maruska denied the conversation.According to employee J. B. Hawkins aroundAugust 7 or 8, 1967, Maruska asked him if he knewabout the Union. Hawkins untruthfully answered,"No" and commented "You know I didn't hearnothing about it going around." Then Maruskaasked Hawkins whether he signed a card, to whichHawkins again replied untruthfully, "No." Maruskaalso asked Hawkins whether he had seen a unioncard. Hawkins said that he had seen many. Maruskathen inquired where he had seen a card. Hawkinsstated that when he came back from his break thecard was lying on his table; he "glanced at it andsaw what it was" but didn't sign it. When he cameback from lunch it was gone. Maruska denied thathe had asked Hawkins whether he had signed aunion card.J. B.Hawkinstestified that around August 9,1967, as he was leaving for lunch, Maruska askedhim if he knew where Kowal was "going for lunch."Hawkins answered, "No" and said that he "saw himwalking down that way." Maruska then asked Haw-kins, "Well, are you the one who started all this?"Hawkins replied, "The union." Nothing was furthersaid to Hawkins. Maruska turned to John R. Hub-ka, assistant plant superintendent, and said "Take awalk and seeif youcan see him."Okryesik testified that on August 10, 1967,Nerad approached him at his work station andasked him if he had ever signed a union card.Okryesik told him that he had not. He askedOkryesik how old he was and Okryesik respondedthat he was 18. He also asked whether Okryesikhad workedina unionshop before. Okryesikreplied in the negative.Nerad walked away andabout 2 minutes later he returned and askedOkryesik whether he went to church on Sunday. Hereplied "yes" and then he said to Okryesik "If [he]brought in a bible, would [he] swear on it that [he]never signed the union card." Okryesik answered,"Yes." Nerad denied that he ever had such a con-versationwith Okryesik.As employees Ronald Martin and Len Continiwere leaving the plant on August 10, 1967, around4 p.m., they met Maruska at the door. Martin askedMaruska about a rumor that was going around theshop that some of the employees were going to getfiredbecause they were close to the draft age.Maruska replied, "I'll talk to you outside." As theywalked outside,Arthur DeVries, who was on vaca-tion,drove up in his car. Martin, Contini, andMaruska got into DeVries' car.While in the car Maruska told Martin that therumor about the draft was "bologna." According toMaruska (who confirmed that he was present in thecar), one of the employees asked him if he knewanything about the "stuff that was going on aroundthe back room," describing it as "about the cardsand the stuff that was going on with the union."Maruska replied that he was"aware that there wassomething going on in the back room."Both Mar-tin and Maruska testified that while the employeeswere seated in the automobile Kowal drove past,after which,according to Martin,Maruska said thathe knew that they had signed union cards and thatthey were"beating around the bush...like makingfools of ourselves."He also said,"Ithink I knowwho is passing out these cards."When the questionof cards came up two of the employees denied sig-ning cards;one admitted signing a card.Maruskatestified that to the best of his knowledge he didn'tthink he had asked the employees whether they hadsigned cards.On the morning of August 11, 1967, at approxi-mately8 a.m.,MichaelKowal asked VictorMaruska if he could have some time off that after-noon because he had a doctor's appointment for aphysical examination at 1 p.m.Kowal said that hewould return to work right after his appointment.Maruska granted him permission to do so. Kowaladmitted that he did not have a doctor's appoint-ment and that he wanted to get off work to keep anappointment that he had with Gibbons.He neverconveyed this information to Maruska or anyoneelse with the Company.He stated that he used thedoctor'sappointment as an excuse because hewanted to"get off work without a lot of red tape."Kowal also thought that with all the "rumors goingaround"he would be fired for union activities.After this conversation Maruska left the plant for acouple of hours.In the meantime Kowal wasnotified by Dorothy Singer,who worked in the of-fice also occupied by Victor Maruska,that therewas a telephone call for him in the office.The callwas from Gibbons'secretary who requested that hecallGibbons at a certain number.EmployeesDorothy Singer, Dorothy Key, and J. B. Hawkinswere present at the time Kowal received the firsttelephone call. Upon getting the message, havingborrowed a dime from Hawkins, Kowal went to theshipping department to make the call on a paytelephone.After talking to Gibbons,Kowal cameback into the production office and talked toDorothy Singer about the number of employees inthe plant.Kowal said that there was some"discre-pancy over the union list at the Labor Board"; theEmployer had submitted a list with 13 additionalemployees.The 13 additional employees werefound to be salaried employees.Kowal then calledGibbons on the company phone and informed himthat he"had the extra people."Gibbons askedKowal to come to the Labor Board;Kowal agreed.Kowal left the office after telling Singer,who knewthe reason for his departure,to tell Maruska that hehad received an emergency phone call from hiswife and was"going home to take her to the doc-tor." On his way out of the plant he remarked toemployees Al Adamec and Joyce that he hadreceived a telephone call from the Labor Board andthat he was going there.He told them,"There issome trouble."Having picked up his toolbox he 446DECISIONSOF NATIONALLABOR RELATIONS BOARDpunched out his timesheet at 9:59 a.m. and left theplant.While the above activities of Kowal were oc-curring Nerad, Maruska, and Hubka were absentfrom the plant.Maruska returned to the plant between 11:15and 11:30 a.m. Maruska noticed that Kowal wasnot in the typesetting department, and asked atypesetter, Schneider, if he knew where Kowa] hadgone. Schneider told him that "he got a call and heleft" and that it had "something to do with hiswife." Maruska checked in the office and, accord-ing to his testimony, remembered that "DorothySinger and Dorothy Key mentioned something tothe effect that Mike had poked his head in the doorand said he was leaving. He didn't say where he wasgoing...."Maruskamade further inquiries ofDoris Curry who stated that she saw Kowal leaveand that he "had his tool box" with him. AfterMaruska talked to Doris Curry he checked Kowal'stimecard and discovered that he had not punchedout the timecard but had punched the timesheet.According to information which Maruska receivedfrom Doris Curry, when Kowal left he "looked likehe was upset. He just barged out the door with histool box, and she didn't know what the problemwas but he left no indication that he was comingback." Maruska testified that no one had told himthat Kowal had gone to the National Labor Rela-tions Board.Sometime prior to 1:30 p.m. Maruska telephonedHubka and asked him to come into the plant andwrite up typesetting orders to be sent out in an-ticipation of Kowal's continued absence. Orderswritten constituted about 3 to 3-1/2 hours' work onthe Ludlow machine which was operated by Kowal.The machine lay idle while Kowal was absent. Theorders were sent out before Kowal returned.After having finished his business at the LaborBoard, which also was in reference to the filing ofthe charge in this case, Kowal telephoned Maruskaaround 3:30 p.m. Kowal asked Maruska if heshould come back to work. Maruska indicated thatthere was a lot of work to be done and that heshould come as soon as possible. Maruska askedKowal why he had left the building withoutpunching out his timecard and "telling anybodywhere he was going and without any permission toleave."Kowal replied that "he had received aphone call from his wife, and she had fainted, andhe had to take her to the doctor" and that "thedoctor told him that she was pregnant."When Kowal arrived at the plant about 4:30 p.m.his timecard was not in the rack. He was told byanother employee to see Maruska in the office.Upon his arrival at Maruska's office Kowal'sreason for absence was again reviewed Kowa] toldMaruska that he had taken his wife to the familydoctor,Arthur J. Goldman, who was located inMelrose Park.' Sometime during the conversationMaruska left Kowal and went into the front officewhere he checked in the telephone directory andwith the telephone operator to verify the existenceof such a doctor. Upon being unable to locate thedoctor, Maruska called the company attorney, Wil-liam Kilbridge, and related his inability to locatetheDr. Goldman whom Kowa] claimed he hadvisited.Maruska was advised by Attorney Kilbridgeto secure a statement from Kowal as to the reasonforhisabsence.Maruska directed one of thesecretaries from the sales department to come intohis office and take Kowal's statement, which wassigned by Kowal.After Kowal had given the statement, Maruskanoticed that the address of the doctor was not on it.He then asked Kowal for the address and was givenan address of 1919 Broadway.Although Maruska testified that he didn't thinkhe had any reason for not disclosing to Kowal theinformation he had obtained concerning Dr. Gold-man, he did not mention it to Kowal. Maruskatestified that he did not "think it occurred" to himto ask Kowal about the possible fictitiousness of Dr.Goldman. He testified, "I don't think I thoughtabout it."Kowal asked Maruska what would happen if hedid not sign the statement. Maruska replied, "Ican't let you go back to work. The statement is foryour records."After signing the statement, Maruska gave thetimecard to Kowal, who punched in and workeduntil 9.40 that night at his usual job on the Ludlowmachine.Maruska testified that this was the first time hehad "ever asked an employee to sign as to where hehad been." Maruska acknowledged Kowal to havebeen a good worker.Subsequently,Maruska took the statement toNerad's office and related to Nerad the eventswhich had occurred that day. Maruska told himthat he could not locate the doctor in the telephonebook or through information from the operatorNerad stated that he was driving out to Elmhurstthat evening and since he would be going by thearea, he would check on the address himself. Neraddrove by the premises at 1919 Broadway on theevening of August 11th. He could not find a doctorat that location or anyone who knew of a doctor inthe area by that name.On Saturday, August 12, 1967, according toNerad, he "released the information to Mr.Maruska" that the "address did not exist andneitherdid the doctor." His instructions toMaruska were "Well, inasmuch as it was a fal-sehood, I suggested that he fire this man."'Nerad testified that information had come to himover a period of about 10 days that Kowal had'Kowal maintained that the name of the doctor given was Arthur JKoven, his family physician, and not Arthur J Goldman'Transcript reads "dire" instead of-fire "The transcript is corrected PROFESSIONALTAPE COMPANY, INC.447helpedorganizethe Union; that this "informationwas progressive" and "came in pieces." Nerad saidthat his recommendation for Kowal's discharge wasbased on "all the information [he] got, a progres-sion over a week."5 Nerad further testified that hebasedhisrecommendation for discharge on"[V]iolation of company rules which stipulates aman hasto punch his card out according to aspecific schedule. If a man uses a telephone inviolation of company rules,then he also solicits for acause on company time,andfor a cause he didn't re-port,6the purported wife sickness was reported fal-sely." [Emphasis supplied.] This answer was readback to Mr. Nerad and after which he was askedwhat "cause"he mentioned and he answered "Ithink I erred in thatcause."He further responded"I took-I tried to put it in a few words." Theanswer was again read back to him. Nerad testified:He left the building without properlypunching his timecard, this is one part.The othermain causeis that he falsely re-ported his wife being pregnant and going to thedoctor, which proved to be untrue.This is the basic causes.Nerad was then asked "For what cause did Mr.Kowal solicit on company time for which he didn'treport?" Nerad answered "I misused the term here.Iam retracting it."As noted above on Mondaymorning,August 14,1967, Kowal was orally told of his discharge. Kowalcalled Gibbons after he left the plant and they bothwent to the Board's Regional Office and filed anunfair labor practice charge on Kowal's dismissal.A. The Section 8(a)(1) ViolationsAfter having considered the arguments of coun-sel, the record as a whole and the demeanor of thewitnesses, the Trial Examiner has resolved credibili-ty on the 8(a)(1) issuesin favor of the GeneralCounsel. Both Maruska and Nerad showed a keeninterestand concern in the union activities of theRespondent's employees.Maruska admitted thatemployees had asked him about the Union, includ-ing "all of the women who worked in the slittingroom," and that one of them showed him a piece ofunion literatureafter which he asked if "they hadall received this literature." Maruska's statement toMartin and other employees that he knew theseemployeeshad signedunioncards and that he knew"who ispassing outcards" strongly suggests that hemay have gained this information through em-ployeeinterrogation.When Nerad first learned oftheUnion'spetition,he immediately askedMaruska what he knew about the Union. When hewas advised of Kowal's union sentiments by em-ployee Schmolke, he caused a permanent record tobemade thereof by reducing Schmolke's state-ments to sworn testimony. With the disposition tomake a written memorial of Kowal's union senti-ments, it is not unlikely that Nerad would not haveasked Kowal's cousin, Okryesik, whether he hadsigned a union card.The Trial Examiner finds that the RespondenthasviolatedSection8(a)(1)of the Act byMaruska's unlawful interrogation of Okryesik andHawkins and Nerad's unlawful interrogations ofOkryesik as detailed above. These interrogationsserved no legitimate employer purpose but soughtinformation most useful for discrimination. The in-terrogationswere of such a character as toreasonably tend to restrain employees in the exer-cise of their rights guaranteed by the Act and wereunlawful.The Rushton Company,158 NLRB 1730.'B.The Discharge of Michael Kowal"It is true of course, that `Management can [still]discharge for good cause, or bad cause, or no causeat all. It has, as the master of its own business af-fairs,complete freedom with but one specific,definite qualification: Itmay not discharge whenthe real motivating purpose is to do that which Sec-tion 8(a)(3) forbids.""The "mere existence of valid ground fordischarge is no defense to a charge that thedischarge was unlawful, unless the discharge waspredicated solely on those grounds, and not by adesire to discourage union activity."N.L.R.B. v.SymonsManufacturing Co.,328 F.2d 835, 837(C.A. 7). In the case ofN.L.R.B. v. Whitin MachineWorks,204 F.2d 883, 885 (C.A. I ), it was said,"Although the discharge of an inefficient or insub-ordinateunionmember or organizer is lawful, itmay become discriminatory if other circumstancesreasonably indicate that the Union activity weighedmore heavily in the decision to fire him thandissatisfaction with his performance. Motivation isan elusive fact....""A justifiable ground fordismissal isno defenseif it is a pretext and not the moving cause."N.L.R.B. v. Solo Cup Company,237 F.2d 521, 525(C.A. 8).The Supreme Court teaches that in the con-sideration of an alleged discriminatory discharge itis the "`true purpose' or `real motive' in hiring orfiring that constitutes the test." Thus in this casethe pertinent question is:What was the Respon-dent's"truepurpose"or"realmotive" fordischargingKowal. The Trial Examiner is con-sTheperiod referredto by Neradbeganbefore the events of August 1 I,1967, andincluded a period when Kowal's allegedmisconduct could haleonly been related to union activities6While Nerad denied he knew the real reason forKowa] leaving theplant on August11, 1967, thetestimony, itithas anymeaning, indicatesthe contraryWhile not alleged in the complaint,itwould appear to the Trial Ex-aminer that Maruska's remarks to Martin, Contmi, and DeVries created animpression of unlawful surveillance"NLRB v Transport Clearings, In(,31 1 F 2d 519, 523 (C A 5) 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDvinced that the "real motive" and "true purpose"of the Respondent in firing Kowal was todiscourage membership in a labor organization.Kowal was a known union partisan whose activi-ties in this respect had been deemed of such im-portance to the Respondent's president that theywere recorded by sworn testimony for obvious fu-ture reference. Indeed the Respondent manifestedsuch a deep interest in Kowal's affairs that itinquired about his whereabouts during the lunchperiod.Moreover, at the first knowledge of theUnion's representation petition, the Employer con-vened its employees in a captive meeting in whichits president read an announcement couched in lan-guage dissuasive of union affection and commencedto accumulate evidence of employee union activi-ties, some of which was obtained through unlawfulinterrogation of employees.As to Kowal, the Respondent advanced threereasons for his discharge; i.e., (1) "leaving withoutnotice," (2) "failure to punch out," (3) "giving[Maruska] a fictitious doctor's name." The firsttwo reasons, if considered by Maruska, were ini-tially abandoned when Maruska requested Kowa] toreturn to work on August 11, 1967, and did putKowa] back to work when he returned to the planton that date. No doubt Maruska realized that adischarge for the failure to punch a timecard whenthe employee had punched a timesheet was of littlemerit in that the same information which wouldhave been revealed on the timecard would have ap-peared on the timesheet and no prejudice couldhave resulted to the Employer by reason of theomission to punch the timecard. Kowa] had clearlyshown no intent to defraud in this regard.The same would have been true of a dischargefor an employee's going to the aid of his faintingpregnant wife without notice when, when facedwith such emergency, none of the employee's su-periorswere present to whom he would haveusually reported. Under such circumstances to haveleft a message of his departure with an employeewho worked in the same office occupied by his ab-sent supervisor appears reasonable.That Maruska was concerned about the reasonsfor Kowal's absence, there can be little doubt for hechallenged the information given him by Kowal.What caused Maruska to suspect the authenticity ofKowal's story is not credibly revealed by Maruskain the record. Thus what motivated him to checkon Dr. Goldman is left to inference. Kowal's unionactivities could well be one explanation. In anyeventMaruska did not act like a man convincedthatKowal had revealed the true reason for hisabsence. But having found that Kowal lied aboutthe doctor he did act like a man convinced that hehad good grounds for a discharge which he was notabout to have gainsaid. Thus, rather than to haveconfronted Kowal with the information' he calledthe Company's lawyer and knowingly caused Kowalto commit himself to a lie. Having wrapped up theincident in this fashion, Maruska went to PresidentNerad to whom he explained the events. NeitherMaruska nor Nerad at any time showed any inclina-tion to "level" with Kowal or to discuss with himthe seriousness of their findings. On the contrarytheir every action was directed to rendering certainthat they would have enough evidence to arguablysupport Kowal's dischargeUpon confirming thelie,Nerad recommended "inasmuch as it was a fal-sehood" that Kowal be fired. Kowal was nevernotified of this basis for the Respondent's actionuntil he received the letter of August 17, 1967, inwhich were resurrected the alleged reasons fordischargewhich had not been pressed and inrespect to which Kowal's conduct had been con-doned.Kowal was a good workman. His discharge tookplace shortly after the Employer was informed ofthe filing of the Union's representation petition foran election and at the height of the Union's or-ganizational campaignMoreover, at no time wasKowal given an opportunity to explain the incidentseized upon by the Respondent as the basis for hisdischarge.Under this set of facts there seems little doubt ofthe pretextuous nature of the Respondent's action;however, the clincher is found in the testimony ofPresident Nerad in which he cited, as a reason fordischarge, the fact that Kowal solicited "for a causeon company time." Since the record is barren ofany evidence that Kowal solicited for any causeother than the Union it seems patent that Neradwas referring to such activity. Indeed Nerad'sretraction was so unconvincing that it adds supportto a contrafinding. Nerad's "slip of the tongue"simply confirms what it clearly established in therecord.Hence the Trial Examiner finds that theRespondent's "real motive" for the discharge ofKowal was to discourage membership in a labor or-ganization. The Trial Examiner further finds thatthe Respondent is guilty of a violation of Section8(a)(1) and (3) of the Act.Apropos is the Board's language, "Whether ornot a discharge is warranted for such conduct isnormally a management judgment, but in the cir-cumstances herein it is an additional factor for con-cluding that Respondent seized upon certain mat-ters as a pretext for its action."MillingtonMfg.Corp.,153 NLRB 101, 104."From the knowledge Maruska claimed he possessed, had he taken upthe matter with Kowa[ he could reasonably have expected him either tohave corrected the name of the doctor, if incorrect, or to have revealed adifferent reason for his absence It is indeed significant that while Maruskaascertained that Koval had lied about the name of the doctor, he nesermade sure that Kowa[ had not taken his wife to "some doctor" This cir-cumstance, of course, may be explained by concluding that Maruska knewor suspected where Kowa] had been PROFESSIONALTAPE COMPANY, INC.449IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above,occurring in connection with itsoperations set forth in section I, above, have aclose, intimate,and substantial relation to trade,traffic,and commerce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V.THE RECOMMENDED REMEDYIt having been found that the Respondent has en-gaged in certain unfair labor practices,it is recom-mended that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act. It having been found that theRespondentunlawfullydischargedMichael PKowal and thereby violated Section 8(a)(3) and(1) of theAct, itis recommended that the Respon-dent remedy such unlawful conduct.It is recom-mended in accordance with Board policy'[' that theRespondent offer Michael P. Kowal immediate andfullreinstatement to his former or substantiallyequivalent position without prejudice to his seniori-ty or other rights and privileges, and make himwhole for any, loss of earningshe may have sufferedas a result of the discrimination against him by pay-ment to him of a sum of money equal to theamount he would have earned from the date of hisdiscriminatory discharge to the date of an offer ofreinstatement less net earnings during said periodto be computed on a quarterly basis in the mannerestablished by the Board inF.W. Woolworth Com-pany,90 NLRB 289, and including interest at therate of 6 percent per annum in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.The Union isa labor organization within themeaning ofthe Act.2.TheRespondent is engaged in commercewithin the meaning of Section 2(6) and(7) of theAct and it will effectuate the purposesof the Actfor jurisdiction to be exercised herein.3.By unlawfully discharging Michael P. Kowalon August14, 1967,the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(I) and(3) of the Act.4.By interfering with, restraining, and coercingits employees in the exercise of rights guaranteedthem by Section7 of the Act,the Respondent hasengaged in unfair laborpractices within the mean-ing of Section 8(a)(I) of the Act.5.The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordit isrecommended that the Respondent, Profes-sional Tape Company, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Paper-makers and Paperworkers, AFL-CIO, or in anyotherlabororganizationbydiscriminatorilydischarging any of its employees or discriminatingin any other manner in respect to their hire ortenure of employment, or any term or condition ofemployment.(b)Unlawfully interrogating employees abouttheir union activities.(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of rights guaranteed in Section 7 of theAct.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a)Offer Michael P. Kowal immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniori-ty or other rights and privileges and make himwhole for any loss of pay which may have been in-curred by reason of the Respondent's discrimina-tion againsthim in accordance with the recommen-dations setforth in the section of this decision enti-tled "The Recommended Remedy."(b)Notify Michael P. Kowal if presently servingin the Armed Forces of the United States of hisright to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c) Preserve and, upon request, make availableto the Board and its agents, for examination andcopying, all payroll records, social security records,timecards, personnel records, and reports, and allother records relevant or necessary to determina-tion of backpay due and to the reinstatement andrelated rights provided under the terms of thisRecommended Order.(d) Post at its Riverside, Illinois, plant, copies ofthe attached notice marked "Appendix."" Copiesof said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed bythe Respondent's representative, shall be posted byit immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inSeeTheRushtonCompany, supra,1730, 1740" In the event that this RecommendedOrder is adopted by the Board,the words "a Decision andOrder" shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the noticeIn the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order " 450DECISIONSOF NATIONALLABOR RELATIONS BOARDconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 13,inwriting,within 20 days from the date of thisRecommended Order, what steps the Respondenthas taken to comply herewith.'" In the event that this Recommended Order is adopted b) the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESremain,or to refrain from becoming or remain-ing,members in good standing of UnitedPapermakers and Paperworkers,AFL-CIO,and WE WILL NOT interferewith such rightsunlawfully,eitherby discharging our em-ployees or otherwise.WE WILL NOT,in any like or related manner,interferewith, restrain,or coerce our em-ployees in the exercise of the right to self-or-ganization,to form labor organizations,to joinor assist United Papermakers and Paperwork-ers,AFL-CIO,or any other labor organiza-tion, to bargain collectively through represen-tatives of their own choosing,and to engage inother concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection,or to refrain from any and all suchactivities.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT discourage membership inUnitedPapermakersandPaperworkers,AFL-CIO, or in any other labor organizationby discriminatorily discharging any of our em-ployees because of their activities on behalf ofsuch labor organization or any other labor or-ganization.WE WILL NOT unlawfully interrogate our em-ployees about their union activities.WE WILL offer to Michael P Kowal whomtheTrialExaminer found was fired by usbecause of his activities on behalf of theUnitedPapermakersandPaperworkers,AFL-CIO,immediate and full reinstatement tohis former or substantially equivalent position,without prejudice to his seniority or otherrights and privileges, and make him whole forany loss of pay which may have been incurredas a resultof thediscrimination against him.Allour employees are free to become orPROFESSIONAL TAPECOMPANY, INC.(Employer)DatedBy(Representative) (Title)Note:We will notifyabove-namedemployee ifpresentlyservingin the Armed Forces of theUnited States of his right tofull reinstatement uponapplication in accordance with theSelective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This noticemust remainposted for 60 consecu-tive days from the date ofposting and must not bealtered, defaced, or covered by any othermaterial.If employees have anyquestion concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywith theBoard'sRegionalOffice, 881 U.S. Courthouse and Federal OfficeBuilding, 219 South DearbornStreet,Chicago, Il-linois 60604, Telephone 828-7570.